Exhibit 10.1

 

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Letter Agreement re
Subordination of Seller Payments dated as of July 25, 2016 (the "subordination
agreement"), by and among Logicmark Investment Partners, LLC, a Delaware limited
liability company, Gottlieb Family, LLC, a Virginia limited liability company,
Ben Cornett, Kevin O'Connor and Generation3 Partners I, LLC, a Delaware limited
liability company, Logicmark, LLC, a Delaware limited liability company, NXT-ID,
Inc., a Delaware corporation, and ExWorks Capital Fund I, L.P., in its capacity
as agent for the Lenders (in such capacity, "senior lender"), to the
indebtedness (including interest) owed by borrower (as defined below) and
certain of its affiliates pursuant to that certain Loan and Security Agreement
dated as of July 25, 2016 between borrower the other "Loan Party Obligors" from
time to time party thereto, Agent and the "Lenders" from time to time party
thereto, as such Loan and Security Agreement has been and hereafter may be
amended, supplemented or otherwise modified from time to time; subordinated
lender, by its acceptance hereof, shall be bound by the provisions of the
Subordination Agreement.

 

SECURED SUBORDINATED PROMISSORY NOTE

 

$2,500,000 July 25, 2016

 

FOR VALUE RECEIVED, NXT-ID, INC., a Delaware corporation (“Borrower”), hereby
promises to pay to the order of LOGICMARK INVESTMENT PARTNERS, LLC, a Delaware
limited liability company, in its capacity as Seller Representative on behalf of
the Sellers (as defined below) (the “Subordinated Lender”), the principal sum of
Two Million Five Hundred Thousand Dollars ($2,500,000) together with interest
thereon as hereinafter described, in immediately available funds, at such times
as set forth below and in accordance with the terms set forth herein.

 

1.            Reference to Interest Purchase Agreement. This Secured
Subordinated Promissory Note (this “Note”) is executed and delivered pursuant to
that certain Interest Purchase Agreement, dated as of May 17, 2016, by and among
(a) Borrower, (b) Seller Representative, and (c) LOGICMARK INVESTMENT PARTNERS,
LLC, a Delaware limited liability company, GOTTLIEB FAMILY, LLC, a Virginia
limited liability company, BEN CORNETT, KEVIN O’CONNOR and GENERATION3 PARTNERS
I, LLC, a Delaware limited liability company (collectively, the “Sellers”), as
amended by that certain First Amendment to Interest Purchase Agreement, dated as
of July 7, 2016, by and between Borrower and Seller Representative (as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms, the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.

 



 

 

 

2.            Payment of Principal. Subject to the restrictions and limitations
provided herein and in the Intercreditor Agreement, all outstanding principal
and accrued interest shall be due and payable in full on the sixtieth (60th) day
following the date hereof (the “Maturity Date”).

 

3.            Payment of Interest.

 

(a)               Except as otherwise provided herein, interest shall accrue
from the original date of issuance of this Note on the unpaid principal amount
of this Note (the “Principal Balance”) at the rate of fifteen percent (15.0%)
per annum (the “Interest Rate”). Accrued interest shall be paid on the Maturity
Date in cash by wire transfer of immediately available funds. Interest on the
unpaid principal balance due under this Note shall be calculated on the basis of
a 365-day year and the actual number of days elapsed in any portion of a month
for which interest may be due.

 

(b)               From and after an Event of Default (as defined herein),
interest shall accrue on the amount of the Principal Balance hereunder at a rate
equal to the Interest Rate plus five percent (5.0%) per annum.

 

4.            Equity Raise Obligations.

 

(a)               In order to fund the repayment in full of the amounts due
under this Note (including principal and all accrued and unpaid interest
thereunder), Borrower shall use best efforts to expeditiously (but by no later
than the sixtieth (60th) day following the Closing Date) raise capital
sufficient for such purposes, including, without limitation, by immediately
seeking and obtaining stockholder approval required by Borrower to consummate a
private placement, and/or registered public offering, of the equity securities
of Borrower, in compliance with all applicable laws and regulations, including
applicable stock exchange rules and regulations, which best efforts shall be
maintained by Buyer on an ongoing basis until the Seller Note is has been fully
satisfied. In connection therewith, Borrower shall keep Subordinated Lender
currently apprised of all material actions and developments in connection
therewith on an ongoing basis, including by delivery to Subordinated Lender of
all relevant documents and information as requested by or on behalf of
Subordinated Lender.

 

(b)               In furtherance of Section 4(a) above, Borrower shall prepare a
registration statement on Form S-1 (the “Registration Statement”) to register a
number of shares of capital stock of Borrower such that Borrower will obtain
cash proceeds from the sale of such capital stock sufficient to repay the unpaid
Principal Balance together with any unpaid, accrued interest thereon (the
“Shares”). Borrower shall file the Registration Statement with the Securities
and Exchange Commission (the “SEC”) as soon as reasonably practicable after the
date on which Borrower reasonably believes that it will be unable to repay the
indebtedness under this Note in full (but in no event later than the day
following the Maturity Date) and Borrower shall use its commercially reasonable
best efforts to cause the Registration Statement to be declared effective as
promptly as possible after the filing thereof. Borrower shall keep the
Registration Statement continuously effective until the Shares have been sold by
the Borrower. Borrower shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock a number of shares of
Common Stock sufficient permit Borrower to issue the Shares. Borrower shall
provide Subordinated Lender with a reasonable opportunity to review and be
consulted on the Registration Statement and any related SEC filings prior to
making such filings with the SEC and on any SEC comments and Borrower responses
thereto. Borrower agrees that it shall promptly pay to the Subordinated Lender
the unpaid Principal Balance together with any unpaid, accrued interest thereon
from the proceeds from the sale of the Shares but in no event later than 3
business days after Borrower’s receipt of such proceeds.

 



 2 

 

 

5.            Funding of Escrow Account. The Escrow Amount shall not be funded
at Closing and instead shall be funded by the Subordinated Lender from amounts
paid by Borrower under this Note after the repayment to the order of the
Subordinated Lender of $1,000,000 of principal due under this Note plus all
accrued and unpaid interest on the entire principal amount of this Note.

 

6.            Prepayment. Subject to the limitations contained herein, Borrower
may, at its option at any time, prepay, in whole but not in part, without
premium or penalty, the Principal Balance, together with accrued but unpaid
interest on such Principal Balance to the date of prepayment.

 

7.            Mandatory Prepayment. Notwithstanding Section 2 above, and subject
to the Intercreditor Agreement, the total unpaid Principal Balance due
Subordinated Lender under this Note, together with all accrued and unpaid
interest thereon, shall immediately be due and payable, upon the consummation of
a Capital Event. As used herein, the term “Capital Event” shall mean (a) the
consummation of a transaction, whether in a single transaction or in a series of
related transactions that are consummated contemporaneously (or consummated
pursuant to contemporaneous agreements), with any other Person or group of
related Persons on an arm’s-length basis, pursuant to which such party or
parties (i) acquire (whether by merger, stock purchase, recapitalization,
reorganization, redemption, issuance of capital stock or otherwise) directly or
indirectly substantially all of the outstanding capital stock of the Borrower or
(ii) acquire assets constituting all or substantially all of the assets of the
Borrower and its subsidiaries on a consolidated basis or (b) the consummation of
a private or public offering of debt or equity of Borrower or any subsidiary
following the date hereof.

 

8.            Defaults. The occurrence of any one or more of the following
events shall constitute a default by Borrower under this Note and shall be
referred to as an “Event of Default”:

 

(a)               If Borrower fails to pay any amount due and payable hereunder
within five (5) business days of the date when due;

 

(b)               If Borrower otherwise fails to perform, keep or observe any
term, provision, condition, covenant, warranty or representation contained in
this Note or the Purchase Agreement which is required to be performed, kept or
observed by Borrower and such failure continues for fifteen (15) days after
delivery of written notice thereof;

 

(c)               If an Event of Default shall have occurred under the Security
Agreement (as defined below);

 

(d)               If Borrower (i) becomes insolvent or generally fails to pay,
or admits in writing its inability to pay debts as they become due; (ii) applies
for, consents to, or acquiesces in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of its creditors; (iii) in the absence of such
application, consents or acquiescences, permits or suffers to exist the
appointment of a trustee, receiver, sequestrator or other custodian for it or
for all of its property thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged within 90 days, provided that it hereby
expressly authorizes the Subordinated Lender to appear in any court conducting
any relevant proceeding during such 90-day period to preserve, protect and
defend Subordinated Lender’s rights under this Note; or (iv) files for or
permits or suffers to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law (including, without limitation, Title 11, United States Code, as amended
from time to time), or any dissolution, winding up or liquidation proceeding, in
respect of it, and, if any such case or proceeding is not commenced by it, such
case or proceeding shall be consented to or acquiesced in by it or shall result
in the entry of an order for relief or shall remain for 90 days undismissed.

 



 3 

 

 

(e)               If a default shall have occurred under any agreement between
Borrower and any other third party lender to the Borrower, in each case if such
default results in the acceleration of the maturity of the underlying
indebtedness.

 

9.            Consequences of Default. Subject to the Intercreditor Agreement,
upon the occurrence of an Event of Default then, at Subordinated Lender’s
option, and without notice by Subordinated Lender to Borrower except as
otherwise expressly required herein:

 

(a)               The total unpaid principal balance due Subordinated Lender
under this Note, together with all accrued and unpaid interest thereon, shall
immediately be due and payable;

 

(b)               Subordinated Lender may exercise any one or more of the rights
and remedies arising under the Security Agreement; and

 

(c)               Subordinated Lender shall have the right to exercise any and
all other remedies available to it at law or in equity.

 

10.          Security Agreement. The payment of this Note is secured by a
subordinated security agreement by and between Subordinated Lender and Borrower
(the “Security Agreement”), the form of which is attached to this Note as
Exhibit A, of even date herewith.

 

11.          Subordination. Notwithstanding anything herein to the contrary, as
of the date hereof, the indebtedness evidenced by this Note is expressly
subordinated pursuant to that certain letter agreement dated as of even date
herewith by and between Senior Lender and the Subordinated Lender on behalf of
the Sellers (the “Intercreditor Agreement”). Nothing herein shall be construed
or interpreted to conflict with the terms of the Intercreditor Agreement. To the
extent of any conflict between the terms of the Intercreditor Agreement and the
terms of this Agreement, the terms of the Intercreditor Agreement shall control.

 



 4 

 

 

12.          Miscellaneous.

 

(a)               Subordinated Lender’s remedies under this Note and the
Security Agreement shall be cumulative and concurrent and may be pursued against
Borrower, the collateral described in the Security Agreement or any portion or
combination of such collateral and other security, and Subordinated Lender may
resort to every other right or remedy available at law or in equity without
first exhausting the rights and remedies contained herein, all in Subordinated
Lender’s sole discretion.

 

(b)               Failure of Subordinated Lender, for a period of time or on
more than one occasion, to exercise its option to accelerate the Maturity Date
shall not constitute a waiver of the right to exercise the same at any time
during the continued existence of the Event of Default or in the event of any
subsequent Event of Default. Subordinated Lender shall not by any other omission
or act be deemed to waive any of its rights or remedies hereunder unless such
waiver be in writing and signed by Subordinated Lender, and then only to the
extent specifically set forth therein. A waiver in connection with one event
shall not be construed as continuing or as a bar to or waiver of any right or
remedy in connection with a subsequent event.

 

(c)               Borrower hereby: (i) waives and renounces any and all
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waives presentment and demand for payment, notices of nonpayment
and of dishonor, protest of dishonor, and notice of protest; (iii) consents to
any and all extensions of time, renewals, waivers, or modifications that may be
granted by Subordinated Lender with respect to the payment or other provisions
hereof, and to the release of any security at any time given for the payment
hereof, or any part thereof, with or without substitution, and to the release of
any person or entity liable for the payment hereof; and (iv) consents to the
addition of any and all other makers, endorsers, guarantors, and other obligors
for the payment hereof, and to the acceptance of any and all other security for
the payment hereof, and agrees that the addition of any such obligors or
security shall not affect the liability of Borrower, any guarantor and all
others now liable for all or any part of the obligations evidenced hereby.

 

(d)              All payments made on account of the indebtedness evidenced by
this Note shall be made in currency and coin of the United States of America
which shall be legal tender for public and private debts at the time of payment.
Said payments and prepayments are to be made via wire transfer pursuant to
Subordinated Lender’s instructions, or at such place as Subordinated Lender may,
from time to time, in writing appoint.

 

(e)               Subject to the restrictions against set-off set forth in the
Intercreditor Agreement, Subordinated Lender may elect to offset amounts payable
to the Borrower by Sellers against amounts payable under this Note, including,
without limitation, as a result of an adjustment of the Unadjusted Purchase
Price pursuant to Section 2(f) of the Purchase Agreement.

 

(f)                Time is of the essence hereof.

 

(g)              Following an Event of Default, Borrower shall permit
Subordinated Lender, its representatives and agents, upon reasonable notice and
during normal business hours, to (i) visit and inspect any of the properties of
Borrower, (ii) examine the corporate and financial records of Borrower and make
copies thereof or extracts therefrom and (iii) discuss the affairs, finances and
accounts of any such corporations with the directors, officers, managers, key
employees, consultants and independent accountants of Borrower.

 



 5 

 

 

(h)              This Note and the rights and obligations of all parties
hereunder shall be governed, construed and enforced in accordance with the
internal laws of the State of Delaware, excluding any choice of law rules which
may direct the application of the laws of another jurisdiction.

 

(i)               The parties hereto intend and believe that each provision in
this Note comports with all applicable law. However, if any provision of this
Note is found by a court of law to be in violation of any applicable law, and if
such court should declare such provision of this Note to be unlawful, void or
unenforceable as written, then it is the intent of all parties hereto that such
provisions shall be given full force and effect to the fullest possible extent
that it is legal, valid and enforceable, then the remainder of this Note shall
be construed as if such unlawful, void or unenforceable provision were not
contained therein, and that the rights, obligations and interests of Borrower
and Subordinated Lender under the remainder of this Note shall continue in full
force and effect.

 

(j)                To induce Subordinated Lender to accept this Note, Borrower
irrevocably agrees that, subject to Subordinated Lender’s sole and absolute
discretion, all actions or proceedings in any way, manner or respect, arising
out of, from or related to this Note or the Security Agreement shall be
litigated in courts having situs within Cook County, Illinois. Borrower hereby
consents and submits to the jurisdiction of any local, state or federal court
located within said county. Borrower hereby waives any right it may have to
transfer or change the venue of any litigation brought against Borrower by
Subordinated Lender in accordance with this paragraph.

 

(k)             Borrower irrevocably, unconditionally and voluntarily waiveS any
right to trial by jury in any action or proceeding (I) to enforce or defend any
rights under or in connection with THis Note or any amendment, instrument,
document or agreement delivered or which may in the future be delivered in
connection THEREWITH OR herewith or (II) arising from any dispute or controversy
in connection with or related to this Note OR the Security Agreement or any such
amendment, instrument, document or agreement and agrees that such action or
proceeding shall be tried before a court and not before a jury.

 

(l)               The term “Subordinated Lender” as used herein, shall mean such
endorsee, assignee, or other transferee or successor to Subordinated Lender then
becoming the holder of this Note. This Note shall inure to the benefit of
Subordinated Lender and its successors and assigns and shall be binding upon the
undersigned and its successors and assigns. The term “Borrower” as used herein,
shall include Borrower’s successors, assigns, legal and personal
representatives, executors, administrators, devisees, legatees and heirs.

 



 6 

 

 

(m)            All notices, requests, demands and other communications between
the parties required or permitted to be given hereunder shall be given in the
manner set forth in the Purchase Agreement.

 

(n)              The non-prevailing party shall pay to the prevailing party the
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by the prevailing party in any litigation, contest,
dispute, suit, proceeding or action in any way relating to this Note or any
attempt by Subordinated Lender to enforce its rights against Borrower by virtue
of this Note.

 

(o)              It is the intention of the Borrower and the Subordinated Lender
to conform strictly to all applicable usury laws now or hereafter in force, and
any interest payable under this Note shall be subject to reduction to the amount
not in excess of the maximum legal amount allowed under the applicable usury
laws as now or hereafter construed by the courts having jurisdiction over such
matters. If the maturity of this Note is accelerated by reason of an election by
the Subordinated Lender hereof resulting from an Event of Default, voluntary
prepayment by the Borrower or otherwise, then earned interest may never include
more than the maximum amount permitted by law, computed from the date hereof
until payment, and any interest in excess of the maximum amount permitted by law
shall be canceled automatically and, if theretofore paid, shall at the option of
the Subordinated Lender hereof either be rebated to the Borrower or credited on
the outstanding principal amount of this Note, or if this Note has been paid,
then the excess shall be rebated to the Borrower. The aggregate of all interest
(whether designated as interest, service charges, points or otherwise)
contracted for, chargeable, or receivable under this Note shall under no
circumstances exceed the maximum legal rate upon the unpaid principal balance of
this Note remaining unpaid from time to time. If such interest does exceed the
maximum legal rate, it shall be deemed a mistake and such excess shall be
canceled automatically and, if theretofore paid, rebated to the Borrower or
credited on the outstanding principal amount of this Note, or if this Note has
been repaid, then such excess shall be rebated to the Borrower.

 

[Signature Page Follows]



 



 7 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Secured Subordinated
Promissory Note to be signed and executed as of the date first written above.

 

  BORROWER:         NXT-ID, INC.       By:                        Name:    
Title:  

 



 

 

 

Exhibit A

 

Security Agreement

 

(see attached)

 

 

 

 

 



 

 